COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         Angelina Guerrero v. Bertha G. Cardenas

Appellate case number:       01-20-00045-CV

Trial court case number:     2017-11430

Trial court:                 270th District Court of Harris County

Date motion filed:           February 7, 2022

Party filing motion:         Appellant Angelina Guerrero


       It is ordered that the motion for en banc reconsideration is denied.


Judge’s signature:    /s/ April L. Farris
                     Acting for the En Banc Court

En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: February 24, 2022